DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

 	Claims 1, 2, 4-6, 8, 10-12, 14, 15 and 24 have been amended. Claims 1-8, 10-15 and 21-24 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-8, 10-15 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-8, 10 and 21-24 are directed to a series of steps, system claims 11-15 are directed to a cloud-based server. Thus the claims are directed to a process and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite vehicle maintenance, including receiving, storing, processing, retrieving, determining, scheduling, detecting, and changing steps.  
The limitations of receiving, storing, processing, retrieving, determining, scheduling, detecting, and changing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite receiving sensor outputs in each vehicle of a set of vehicles, wherein the sensor outputs indicate a current health status of a corresponding vehicle in the set of vehicles; storing, based on the received sensor outputs, a set of vehicular datasets for the set of vehicles, wherein each of the set of vehicular datasets is mapped to a vehicle registration number of the corresponding vehicle of the set of vehicles; receiving a plurality of images of a first plurality of vehicles from in the service center based on an arrival of the first plurality of vehicles at the service center, wherein the set of vehicles includes the first plurality of vehicles; processing the received plurality of images to recognize a vehicle registration number of each of the first plurality of vehicles; retrieving from the set of vehicular datasets, using the recognized vehicle registration number of each of the first plurality of vehicles, a plurality of vehicular datasets of the first plurality of vehicles that requires servicing; determining based on the retrieved plurality of vehicular datasets, service job data for each vehicle of the first plurality of vehicles, wherein the determined service job data indicates a first plurality of operations to be executed on the first plurality of vehicles for servicing the first plurality of vehicles; automatically scheduling, the first plurality of operations to be executed in a first sequence by a plurality of operators associated with the service center, wherein in accordance with the first sequence, execution of a second plurality of operations for servicing a second plurality of vehicles from the first plurality of vehicles is initiated by the plurality of operators and execution of a third plurality of operations for servicing a third plurality of vehicles from the first plurality of vehicles is queued subsequent to the second plurality of operations, and wherein the first plurality of operations include the second plurality of operations and the third plurality of operations; detecting, an anomaly in the execution of the second plurality of operations that will delay execution of the queued third plurality of operations from corresponding scheduled service times; and automatically changing based on the detected anomaly, a sequence of execution of the third plurality of operations to a second sequence by reallocation of the third plurality of operations to the plurality of operators, wherein execution of the third plurality of operations is initiated based on the second sequence, and wherein the third plurality of vehicles is different from the second plurality of vehicles.
That is, other than reciting a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including wherein automatically scheduling the first plurality of operations includes implementing one or more meta-heuristic optimization algorithms that determine the first sequence in which a total turn-around time for executing the first plurality of operations is minimum. Accordingly, the claim language falls within the “Mathematical Concepts” grouping of abstract ideas.
The claimed use of one or more meta-heuristic optimization algorithms does not seem to involve anything other than the application of known techniques in their normal, routine, and ordinary capacity.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application. The claims include a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds. The cloud-based server over a communication network, plurality of sensors, one or more cameras, database, plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
Additionally, a plurality of sensors, one or more cameras, and a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds merely function as obvious data gathering mechanisms.  This type of data gathering is similar to that seen in Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014), which found that a scanner using known OCR technology was not significantly more than the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-5 recite additional communicating and determining steps. Claims 6 and 7 further describe the determined service and recite an additional retrieving step. Claim 8 recites an additional communicating step. Claim 10 further describes the determination of the service schedule. Similarly, dependent claims 12-15 recite additional details that further restrict/define the abstract idea. Claims 21-24 further describe each vehicular dataset of the set of vehicular datasets, each of the plurality of operator profiles, the total turn-around time, and the updating of the service schedule. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0039 of the specification, “Examples of the application server 112 may include, but are not limited to, a personal computer, a laptop, a mini-computer, a mainframe computer, a cloud-based server, a network of computer systems, or a non-transient and tangible machine executing a machine-readable code. In a non-limiting example, the application server 112 is shown to be located outside the service center 102.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues that the features of amended independent claim 1 do not recite an abstract concept or a concept similar to those found by the Courts to be Abstract such as Mental Process as mentioned in the Office Action.
As disclosed by Applicant's disclosure at   [0004] "[t]he service center may schedule servicing sessions for the vehicles and allocate the technicians to the vehicles for servicing. However, these service centers typically rely upon manual and arbitrary methods (e.g., first-come-first-serve) for scheduling the servicing sessions and allocating the technicians to the vehicles. This leads to a sub-optimal service schedule for servicing the vehicles. The sub-optimal service schedule may result in poor utilization of the technicians and unpredictable turn-around times for servicing the vehicles" (emphasis added). Thus, there is a need for intelligent scheduling of servicing operations without using manual methods of scheduling. 
Further, as disclosed by Applicant's disclosure at   [0100] "[t]he data science engine 810 determines, and stores in the memory 804, the service schedule 816, using the various techniques for meta-heuristics optimization. The data science engine 810 determines the service schedule 816, based on the first through fifth vehicular datasets 812 and the first through third operator profiles 814. The data science engine 810 further updates the service schedule 816 based on changing ground conditions (e.g., delay in completion of servicing of a vehicle), as described in the foregoing description of FIG. 2B".
Furthermore, as disclosed by Applicant's disclosure at [0112] "[m]onitoring of the servicing of the set of vehicles based on status reports, from operator devices of the operators, enables dynamic updating of the service schedule 816 based on changing ground conditions or realities. This aspect of dynamically updating the service schedule 816 improves an efficiency, i.e., throughput of the service center 102, allowing the service center 102 to service an increased number of vehicles every day." Thus, the present disclosure introduces a cloud-based server that implements intelligent and automatic scheduling and rescheduling techniques using meta heuristic algorithms, which improve efficiency and eliminate unpredictable turn-around times of vehicle servicing at service centers.
Regarding Step 2A, Prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, even if one were to arrive at a conclusion satisfying the Prong One of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits the alleged abstract idea is integrated into a practical application. 
For example, claim 1 has been amended to define 'automatic scheduling, by the cloud-based server, the first plurality of operations to be executed in a first sequence by a plurality of operators associated with the service center, wherein automatically scheduling the first plurality of operations includes implementing one or more meta-heuristic optimization algorithms that determine the first sequence in which a total turn-around time for executing the first plurality of operations is minimum ... detecting, by the cloud-based server, based on sensor data received from a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds that capture the plurality of operators servicing the second plurality of vehicles ... automatically changing, by the cloud-based server, based on the detected anomaly, a sequence of execution of the third plurality of operations to a second sequence by reallocation of the third plurality of operations to the plurality of operators". Thus, with these limitations, amended claim 1 does not recite a mental process because these steps are not practically performed in human mind.
Applicant therefore respectfully maintains that, if the functionality recited in the exemplary claim 2 of Example 37 does not recite a judicial exception, the functionality of amended independent claim 1 commensurately integrates a process of automatically scheduling first plurality of operations to optimal operators according to metaheuristic algorithms, which similarly is not a judicial exception.
Regarding step 2B, even if one were to arrive at a conclusion satisfying the Step 2A of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits that elements of the claim amount to significantly more than the alleged judicial exception itself. Here, scheduling and rescheduling the servicing of the plurality of vehicles based on one or more meta-heuristic optimization algorithms such as iterated local search, genetic algorithms or the like (See   [0087], [0089], [0091], and [0112] of the Specification, as originally filed), amounts to significantly more than a conventional activity. The Examiner respectfully disagrees.
The limitations of receiving, storing, processing, retrieving, determining, scheduling, detecting, and changing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
That is, other than reciting a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including wherein automatically scheduling the first plurality of operations includes implementing one or more meta-heuristic optimization algorithms that determine the first sequence in which a total turn-around time for executing the first plurality of operations is minimum. Accordingly, the claim language falls within the “Mathematical Concepts” grouping of abstract ideas.
The claimed use of one or more meta-heuristic optimization algorithms does not seem to involve anything other than the application of known techniques in their normal, routine, and ordinary capacity.
Additionally, Applicant’s claimed “detected anomaly” is merely “any deviation (e.g., a delay) in ground conditions from the determined service schedule”, as described in paragraph 0091 of the specification.
Additionally, a plurality of sensors, one or more cameras, and a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds merely function as obvious data gathering mechanisms.  This type of data gathering is similar to that seen in Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014), which found that a scanner using known OCR technology was not significantly more than the abstract idea.
In addition, as discussed in paragraph 0039 of the specification, “Examples of the application server 112 may include, but are not limited to, a personal computer, a laptop, a mini-computer, a mainframe computer, a cloud-based server, a network of computer systems, or a non-transient and tangible machine executing a machine-readable code. In a non-limiting example, the application server 112 is shown to be located outside the service center 102.” As such, and contrary to Applicant’s assertion, the features of amended independent claim 1 indeed merely exhibit a nominal recitation of a generic application server 112.
Moreover, and contrary to Applicant’s assertion, there is no improvements to any technology. Rather, the “efficiency” described in paragraph 00112 of the specification merely applies to “throughput of the service center 102, allowing the service center 102 to service an increased number of vehicles every day.”
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, and processing of a plurality of video feeds.
The cloud-based server over a communication network, plurality of sensors, one or more cameras, database, and processing of a plurality of video feeds in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, and processing of a plurality of video feeds).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Regarding claim 2 of Example 37, as an initial point, the example is hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.  The example should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes. Moreover, Applicant’s claim language is wholly unrelated to Example 37 (Relocation of Icons on a Graphical User Interface), as Applicant is likely aware.  
As discussed in the analysis of claim 2 of Example 37, “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components.”
Contrarily, here, as discussed above, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including wherein automatically scheduling the first plurality of operations includes implementing one or more meta-heuristic optimization algorithms that determine the first sequence in which a total turn-around time for executing the first plurality of operations is minimum. Accordingly, the claim language falls within the “Mathematical Concepts” grouping of abstract ideas.
The claimed use of one or more meta-heuristic optimization algorithms does not seem to involve anything other than the application of known techniques in their normal, routine, and ordinary capacity.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        July 28, 2022